       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANTONIO EDWARDS,                                No. 4:19-CV-00039

                Plaintiff,                          (Judge Brann)

         v.

    WARDEN OF LEWISBURG, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                   APRIL 23, 2020

        Plaintiff Antonio Edwards, a prisoner formerly confined at the United States

Penitentiary at Lewisburg, in Lewisburg, Pennsylvania, filed an amended complaint

pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics1 alleging, inter alia, violations of Plaintiff’s First and Eighth Amendment

rights related to his prison conditions, medical treatment, and access to the courts

while Plaintiff was incarcerated at USP Lewisburg.2 Presently before the Court is

the motion to dismiss filed by Defendants Dr. Edinger, Officer Gilligan, Warden

Ebbert, and Witness Counselor K. Gemberling, which is ripe for disposition.3 For

the reasons that follow, the Court will grant the motion to dismiss.



1
     403 U.S. 388 (1971).
2
     Doc. 26.
3
     Doc. 40.
                                          1
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 2 of 11




I.      BACKGROUND

        In the Amended Complaint, Plaintiff alleges that while he was housed at USP

Lewisburg, his breathing machine was confiscated and held for six to seven days.4

This caused extreme discomfort for Plaintiff, who suffers from sleep apnea and put

him at risk of not getting enough oxygen while he sleeps.5 Plaintiff does not identify

who confiscated his breathing machine.6

        Plaintiff also alleges that on August 28, 2018, Defendant Dr. Edinger acted

with deliberate indifference when he discontinued his pain medications that another

physician had prescribed to Plaintiff as part of his chronic care treatment.7 Plaintiff

had just had an operation where the pain medication was prescribed to treat that

injury.8     Plaintiff also alleges that he was not prescribed an alternate pain

medication, and was advised that he could purchase Tylenol from the prison

commissary.9 Plaintiff alleges that Tylenol is not strong enough for his pain.10

        Next, Plaintiff alleges that on October 11, 2018, Defendant Dr. Edinger

refused to provide a proper and adequate medical assessment and treatment to

Plaintiff regarding an injury to his back, left hip, and knee.11 These injuries resulted



4
     Doc. 26-1 at 1.
5
     Id.
6
     Id.
7
     Id.
8
     Id.
9
     Id.
10
     Id.
11
     Id.
                                           2
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 3 of 11




from a fall he sustained in Cell 018, located in the basement range of X Block at

USP Lewisburg.12 Defendant Dr. Edinger prescribed prednisone for five days,

which only eased Plaintiff’s pain temporarily.13 Plaintiff alleges that he is still

suffering from pain from the fall.14

         Then, on October 15, 2018, Plaintiff’s hydrocele condition returned, causing

Plaintiff considerable pain.15 Despite this pain, Defendant Dr. Edinger refused to

prescribe ibuprofen for the pain but did prescribe antibiotics to treat the hydrocele.16

Plaintiff also saw a specialist, a urologist, on November 13, 2018.17

         As to Defendant Correctional Officer Gilligan, Plaintiff alleges that on

September 28, 2018, Defendant Gilligan placed Plaintiff in a cell that was unfit for

occupation.18 Specifically, two inmates were previously moved out of Cell 018 due

to flooding.19 Not only did the cell flood when it rained, it also created a dangerous

condition due to Plaintiff’s breathing machine which uses an electrical extension

cord; the cell also lacked heat and had windows that would not close.20 While

Plaintiff was housed in Cell 018, he sustained a fall because he was trying to get his




12
     Id.
13
     Id.
14
     Id.
15
     Id.
16
     Id.
17
     Id.
18
     Id. at 2.
19
     Id.
20
     Id.
                                           3
        Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 4 of 11




breathing machine and its extension cord out of the flooding water.21 According to

Plaintiff, when the basement cells flood, all prisoners have to be removed.22 Plaintiff

alleges that Defendant Warden Ebbert may not be directly responsible for these

actions, but he is aware of these actions and the conditions of Plaintiff’s

confinement.23

         Finally, Plaintiff alleges that Defendant Counselor Gemberling refused to

provide him with administrative remedy forms on several occasions and denied

Plaintiff from speaking with his attorney.24

II.      STANDARD OF REVIEW

         Rule 8 of the Federal Rules of Civil Procedure provides that a pleading must

set forth a claim for relief which contains a short and plain statement of the claim

showing that the pleader is entitled to relief; the complaint must provide the

defendant with fair notice of the claim.25 When considering a Rule 12(b)(6) motion

to dismiss, the court must accept as true all factual allegations.26 The issue in a

motion to dismiss is whether the plaintiff should be entitled to offer evidence to

support the claim, not whether the plaintiff will ultimately prevail.27


21
      Id.
22
      Id. at 1.
23
      Id. at 3.
24
      Id. at 4.
25
      See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
26
      See Erickson v. Pardus, 551 U.S. 89, 94 (per curiam).
27
      See Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (the Rule 8 pleading
      standard “‘simply calls for enough facts to raise a reasonable expectation that discovery will
      reveal evidence of’ the necessary element.”); Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).
                                                   4
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 5 of 11




        The onus is on the plaintiff to provide a well-drafted complaint that alleges

factual support for its claims. “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation

to provide the ‘grounds’ of his ‘entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.”28 The court need not accept unsupported inferences,29 nor legal conclusions

cast as factual allegations.30 Legal conclusions without factual support are not

entitled to the assumption of truth.31

        Once a court winnows the conclusory allegations from those allegations

supported by fact, which it accepts as true, the court must engage in a common sense

review of the claim to determine whether it is plausible. This is a context-specific

task, for which the court should be guided by its judicial experience. The court must

dismiss the complaint if it fails to allege enough facts “to state a claim for relief that

is plausible on its face.”32 A “claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw a reasonable inference that the defendant

is liable for the misconduct alleged.”33 The complaint that shows that the pleader is



28
     Twombly, 550 U.S. at 555 (alteration in original and internal citations omitted).
29
     Cal. Pub. Employees Ret. Sys. v. The Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004).
30
     Twombly, 550 U.S. at 556.
31
     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of elements of a cause
     of action, supported by mere conclusory statements, do not” satisfy the requirements of Rule
     8).
32
     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
33
     Iqbal, 556 U.S. at 678.
                                                 5
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 6 of 11




entitled to relief—or put another way, facially plausible—will survive a Rule

12(b)(6) motion.34

III.    DISCUSSION

        Here, Plaintiff asserts First and Eighth Amendment claims against the

Defendants, who have moved to dismiss all claims, arguing that Plaintiff has failed

to state a claim upon which relief may be granted. After reviewing the motion and

supporting and opposition briefs, the Court agrees with Defendants; the amended

complaint will be dismissed.

        First, Plaintiff has failed to allege the personal involvement of Defendant

Warden Ebbert in the amended complaint. “A defendant in a civil rights action ‘must

have personal involvement in the alleged wrongs to be liable,’ and ‘cannot be held

responsible for a constitutional violation which he or she neither participated in nor

approved.’”35 Supervisory liability cannot be imposed in a civil rights action by

respondeat superior.36 “Absent vicarious liability, each Government official, his or

her title notwithstanding, is only liable for his or her own misconduct.”37 A plaintiff

must show that an official’s conduct caused the deprivation of a federally protected

right.38



34
     See Fed. R. Civ. P. 8(a)(2); Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010).
35
     Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007).
36
     See Ashcroft v. Iqbal, 556 U.S. 662 (2009).
37
     Id. at 677.
38
     See Kentucky v. Graham, 473 U.S. 159, 166 (1985).
                                                  6
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 7 of 11




        Plaintiff makes no allegations of personal involvement sufficient to trigger

liability against Defendant Warden Ebbert. Plaintiff merely states that Defendant

Ebbert “may not be directly responsible for the actions of his officers, but he is aware

of their conduct” and that he knew that the basement range of X Block had no heat,

windows that did not close, and flooding when it rained. This is akin to seeking

liability on the basis of respondeat superior and is insufficient to establish the

personal involvement of Defendant Ebbert; Defendant Ebbert is not the prison

official who placed Plaintiff in the basement cell. As such, Plaintiff has failed to

state a claim upon which relief may be granted as to Defendant Ebbert.

        Next, Plaintiff’s Eighth Amendment medical claims against Defendants Dr.

Edinger also fail. “In order to state a cognizable [medical] claim, a prisoner must

allege acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs. It is only such indifference that can offend ‘evolving

standards of decency’ in violation of the Eighth Amendment.”39 “[T]o succeed under

these principles, plaintiffs must demonstrate (1) that the defendants were

deliberately indifferent to their medical needs and (2) that those needs were

serious.”40 This standard affords considerable latitude for medical professionals

within a prison to diagnose and treat the medical problems of inmate patients.41


39
     Estelle v. Gamble, 429 U.S. 97, 106 (1976).
40
     Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
41
     Inmates of Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Little v.
     Lycoming County, 912 F. Supp. 809, 815 (M.D. Pa. 1996).
                                                 7
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 8 of 11




Some of the more common situations in which “deliberate indifference” has been

found include when the defendant knows of a prisoner’s need for medical treatment

but intentionally refuses to provide it, delays necessary medical treatment based on

a non-medical reason, or prevents a prisoner from receiving needed or recommended

medical treatment.42

        Although it is understandable that Plaintiff may prefer a certain pain reliever

or medication, such a disagreement does not rise to the level of a constitutional

violation. As the United States Court of Appeals for the Third Circuit has held,

“mere disagreement as to the proper medical treatment” does not create an Eighth

Amendment medical claim.43 Put another way, when an inmate is provided with

medical care and the dispute is over the adequacy of that care, an Eighth Amendment

claim does not exist.44       Notably, medical negligence and malpractice are also

insufficient to state an Eighth Amendment claim.45

        Here, there are simply no allegations that Defendant Dr. Edinger intentionally

refused to provide medical treatment, delayed treatment based on a non-medical

reason, or prevented Plaintiff from receiving medical treatment. Plaintiff alleges, at




42
     Id.
43
     See Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d
     Cir. 1987).
44
     Nottingham v. Peoria, 709 F. Supp. 542, 547 (M.D. Pa. 1988).
45
     See White v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990) (citing Estelle v. Gamble, 429
     U.S. 97, 106).
                                                8
       Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 9 of 11




best, a typical medical negligence or malpractice claim; as such, the Court must

dismiss the claims against Defendant Dr. Edinger.

        Plaintiff also alleges an Eighth Amendment conditions of confinement claim

against Defendant Correctional Officer Gilligan, who placed Plaintiff in the

basement cell. In order to establish a constitutional violation, a conditions of

confinement claim must be so reprehensible as to be deemed inhumane under

contemporary standards or one that deprives an inmate of minimal civilized

measures of the necessities of life.46 The claim against a prison official must meet

two requirements: (1) “the deprivation alleged must be, objectively, sufficiently

serious,” and (2) the “prison official must have a sufficiently culpable state of

mind.”47     In prison condition cases, “that state of mind is one of ‘deliberate

indifference’ to inmate health or safety.”48 An evaluation of the context of the claim

is necessary. “Some conditions of confinement may establish an Eighth Amendment

violation ‘in combination’ when each would not do so alone, but only when they

have a mutually enforcing effect that produces the deprivation of a single,

identifiable human need such as food, warmth, or exercise—for example, a low cell

temperature at night combined with a failure to issue blankets.”49




46
     See Hudson v. McMillian, 503 U.S. 1, 8 (1992).
47
     Farmer v. Brennan, 511 U.S. 825, 834 (1994).
48
     Id.
49
     See id. at 304.
                                               9
      Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 10 of 11




        In the matter at hand, Plaintiff’s conditions of confinement claim fails because

he has alleged insufficient facts to contextualize the alleged shortcomings of his

housing at USP Lewisburg that would demonstrate a potential constitutional

violation. Specifically, Plaintiff does not allege the duration or severity of his

housing issues. For example, how often did the cell flood and what does “flooding”

consist of—standing water or just seepage of water? How cold was his cell, and did

the Plaintiff have access to alternative means of maintaining a comfortable body

temperature? Notably, Plaintiff alleges that when the basement cells flood, all the

prisoners are removed. While having to be relocated when it rains is inconvenient,

such activity and relocation would likely not rise to the level of an Eighth

Amendment violation. Because Plaintiff has failed to allege the severity and

duration of the lack of heat and the flooding, Plaintiff cannot state a conditions of

confinement claim.50

        Finally, Plaintiff appears to allege a First Amendment access to courts claim

against Defendant Gemberling regarding the denial of grievance forms and access

to his attorney. As this Court has previously determined, however, “prisoners have

no constitutionally protected right to a grievance procedure,”51 and First Amendment




50
     See Beckett v. Grant, No. 18-cv-329, 2018 WL 1518563, at *3 (M.D. Pa. March 28, 2018)
     (dismissing conditions of confinement claim when plaintiff failed to allege the severity and
     duration of exposure to cold temperatures).
51
     Carter v. Thomas, No. 3:12-cv-1955, 2014 WL 4792600, at *5 (M.D. Pa. Sept. 23, 2014)
                                                 10
      Case 4:19-cv-00039-MWB-MA Document 49 Filed 04/23/20 Page 11 of 11




claims are not cognizable as private causes of action under Bivens.52 As such,

Plaintiff cannot state a claim for relief against Defendant Gemberling.

        Generally, “plaintiffs who file complaints subject to dismissal under Rule

12(b)(6) should receive leave to amend unless amendment would be inequitable or

futile.”53 Because it cannot be said that any attempt to amend would be futile, the

Court will provide Plaintiff with a final opportunity to amend his amended complaint

in conformance with this Memorandum Opinion.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant the motion to dismiss, dismiss

the amended complaint, and grant Plaintiff leave to file a second amended complaint.

        An appropriate Order follows.



                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




52
     See Rinaldi v. United States, 1:13-cv-450, 2019 WL 1620340, at *7-9 (M.D. Pa. April 16,
     2019) (citing Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012)).
53
     Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                                 11
